Citation Nr: 1110598	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  07-26 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel	



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has diabetes mellitus as the result of his exposure to herbicides while he was stationed at Udorn Thai Royal Air Force Base in Thailand during his tour of duty.  Specifically the Veteran stated that while stationed at Udorn, he lived on the base near the perimeter as well as served guard duty with the security police, had training in a tower on the perimeter, and worked at the main gates of the base.  

The Veteran does not contend, nor do service treatment records show a diagnosis of or treatment for diabetes mellitus.  Post service treatment records reflect a diagnosis of diabetes mellitus.  Pursuant to 38 C.F.R. § 3.309(e), type II diabetes mellitus is a disease presumptively due to in-service exposure to herbicides.

In the November 2006 rating action appealed the RO indicated there was no evidence that the Veteran was on the ground in Vietnam.  Accordingly, the RO determined that since there was no evidence that the Veteran was exposed to herbicides during service in Vietnam or through some other military experience, presumptions found in 38 C.F.R. § 3.309(e) would not apply.

As for exposure to herbicides outside of Vietnam, VA has information regarding Agent Orange use in Thailand.  The United States Department of Defense has confirmed that Agent Orange was used within the Thailand bases to control weeds from February 28, 1961 to May 7, 1975 at base perimeters.  The majority of US Air Force Veterans in Thailand served on one of the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, and Don Muang.  Thus, if a US Air Force Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter as shown by MOS, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged.  See C&P Service Bulletin, May 2010.

In this case, the Board notes that the Veteran's personnel records confirm that he was stationed at Udorn Royal Thai Air Force Base, as a Material Facilities Specialist with the 432 Supply Squadron from September 1969 to September 1970.  However, it is unclear whether the Veteran's Air Force unit was ever exposed to herbicides while stationed in Thailand due to having close proximity with the perimeter of the base as claimed by the Veteran.  As such, the Board finds that a unit history from the unit to which the Veteran was assigned while stationed at Udorn Royal Thai Air Force Base would be helpful in determining whether he served in any capacity near the air base perimeter while stationed at Udorn Air Force base.  

Accordingly, the RO must obtain copies of the available unit records showing service dates, and duties of the Veteran's unit to the United States Armed Services Center for Research of Unit Records (USASCRUR) for the purpose of verifying the Veteran's alleged exposure to herbicides during active service.

Accordingly, the case is REMANDED for the following action:

1. The RO should further develop the Veteran's claim of exposure to herbicides while stationed at the Udorn Royal Thai Air Force Base from September 1969 to September 1970.  The unit history for the 432 Supply Squadron during this time period should be obtained for the purpose of determining whether this unit performed duties around or near the perimeter of the Udorn Base in a capacity in which herbicide exposure should be acknowledged.  Specifically, the RO should submit the request in the form of a hard copy letter via mail or fax (703-428-6743) to JSRCC/CURR, providing the Veteran's unit of assignment from September 1969 to September 1970.  All reasonable efforts should be made to verify the Veteran's exposure to herbicides as a member of the 432 Supply Squadron.  Records, if any, should be associated with the claims file.  If no records can be found, or if they have been destroyed, ask for specific confirmation of that fact.

2. After obtaining the necessary authorizations, the RO should request the Veteran's current treatment records (if any) for the Veteran's diagnosed diabetes mellitus.  Any records should be associated with the claims file.

3. After the development requested above has been completed to the extent possible, the RO should again review the record and readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


